DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
Claim Status
Applicants' response and amendments to the claims, filed 10/20/2022, are acknowledged and entered.  Claims 15-16 and 18 have been cancelled by Applicant.  Claim 21 is newly added. Claims 14, 17, and 20-21 are pending and under examination.

Status of Rejections Set Forth in the April 20, 2022 Final Office Action
In reply to the rejection of claims 14, 16-18, and 20 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of “donepezil or an analog thereof”, as set forth at p.3-4 of the previous Office Action dated April 20, 2022, Applicant now amends claim 14 to delete “or an analog thereof”. Accordingly, the rejection is withdrawn.  
Applicants' arguments pertaining to the 35 U.S.C. 103(a) rejection of claims 14-18 and 20 as being unpatentable over Pratt, Volvovitz and Zesiewicz et al. have been fully considered but they are not deemed to be persuasive.  Applicants’ arguments as they pertain to this rejection are addressed below.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claim 21 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Newly added claim 21 depends from claim 14 and recites the limitation “…wherein the human is identified as likely to benefit from the administration based on rescue or reverse of the spontaneous calcium oscillations in the spheroids of the human when contacted with the donepezil.”
“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to ‘said lever’ or ‘the lever,’ where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e).
Claim 21 refers to “the spontaneous calcium oscillations in the spheroids of the human,” but claim 14, from which claim 21 depends, does not refer to spheroids of any kind. 
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  MPEP 2173.02(II).
The specification at p.13, l.3-14, which is cited by Applicant as purportedly providing support for newly added claim 21, refers to the results of “WT” and “RETT spheroids”. The specification at p.12. l.25-28 also refers to both “WT” and “RTT matured spheroids” being contacted with the “SMART library” of 298 compounds.   More specifically, Applicant describes Rett disease (RTT) cortical brain human tissue spheroids being prepared and used to test compounds for potential therapeutic activity (p.11, l.14-18).  Furthermore, “spheroids” are, by definition, ex vivo prepared 3D cell cultures.  As such, a human does not have “spheroids”, i.e., one cannot obtain “the spheroids of the human”.
Accordingly, it is unclear what “the spheroids of the human” in claim 21 is referring to, i.e., what specific “spheroids” are being prepared and contacted with donepezil.  For example, it is unclear if it is Applicants’ intent that Rett disease (RTT) cortical brain human tissue spheroids are prepared from the same human intended to be treated by the method of claim 14.  Alternatively, it is unclear if Applicants intend to use the disease model cell line known to carry genes responsible for Rett syndrome as used in the examples (p.10, l.12-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over PRATT (US 2002/0040038 A1; Published 04/04/2002), VOLVOVITZ (US 2009/0048234 A1; Published 02/19/2009), and ZESIEWICZ ET AL. (US 2011/0059905 A1; Published 03/10/2011).
	The amended claims circumscribe methods that comprise orally administering a composition comprising an effective amount of donepezil to a human to inhibit or treat one or more symptoms of Rett syndrome.  See Claim 14. The one or more symptoms of Rett syndrome include, inter alia, “loss or normal movement”, “loss of coordination”, and “cognitive disabilities”.  See Claim 20.
	Pratt teaches methods for treating or preventing cognitive impairments and/or dementia caused by, inter alia, Rett’s syndrome, comprising administering a therapeutically effective amount of at least one of the cholinesterase inhibitors described therein.  A preferred cholinesterase inhibitor for use in the methods of the invention is donepezil hydrochloride. See Abstract; [0002].  See also [0016] “The invention describes novel methods for treating and preventing cognitive impairments and/or dementia associated with or caused by Rett's syndrome by administering to a patient a therapeutically effective amount of at least one of the cholinesterase inhibitor compounds described herein.” Pratt teaches “[p]atient” refers to animals, preferably mammals, more preferably humans. See [0039]. Pratt teaches "Rett's syndrome" or cerebroatrophic hyperammonemia is a progressive syndrome characterized by symptoms of autism, dementia, cognitive impairments, ataxia, and/or purposeless hand movements. In preferred embodiments, the invention is directed to methods of treating and preventing cognitive impairments, as defined herein, and/or dementia, as defined herein, that are associated with or caused by Rett's syndrome. See [0052]. Pratt teaches in more preferred embodiments, the compound of formula II is 1-benzyl-4-((5,6-dimethoxy-1-indanon)-2-yl)methylpiperidine or a pharmaceutically acceptable salt thereof. In the most preferred embodiment, the compound of formula III is 1-benzyl-4-((5,6-dimethoxy-1-i- ndanon)-2-yl)methylpiperidine hydrochloride, which is also known as donepezil hydrochloride. See [0135].  See also [0144] “[I]n preferred embodiments of the methods described herein, a physician can administer patients donepezil hydrochloride, which is commercially available as ARICEPT™ (Eisai Inc., Teaneck, N.J.), as film-coated tablets containing 5 milligrams donepezil hydrochloride or 10 milligrams donepezil hydrochloride.” Regarding oral administration, Pratt teaches the cholinesterase inhibitors of the invention can be administered orally, topically, parenterally, by inhalation (nasal or oral), or rectally in dosage unit formulations containing conventional nontoxic pharmaceutically acceptable carriers, adjuvants, and vehicles as desired.  Preferably, the cholinesterase inhibitors of the invention are orally administered as tablets. See [0145].  
	Volvovitz teaches methods for preventing, treating or reversing neuronal dysfunction in a mammal resulting from, inter alia, neuronal disorders associated with the loss of motor function including, inter alia, Rett syndrome. The compositions of the invention preferably comprise in effective amounts (a) at least one acetylcholinesterase inhibitor, (b) at least one compound with anticholinergic properties or both anticholinergic and antiglutamatergic properties, (c) optionally an anticonvulsive compound, and a pharmaceutically acceptable carrier. See Abstract; [0002]; [0004]. The acetylcholinesterase inhibitors are selected from, inter alia, donepezil compounds. See [0010].  Donepezil compounds are preferably (-)-donepezil, (+)-donepezil, and (±)-donepezil. See [0031]. In a preferred mode of the embodiment, the compounds of the invention are administered as a preventative measure to a subject at risk of exposure to organophosphate nerve agents or insecticides, to a subject prior to cardiac surgery, to a subject at risk of stroke, to a subject at risk of post-polio syndrome or having a genetic or non-genetic predisposition to neuronal dysfunction, such as Alzheimer's disease, Rett syndrome or cognitive impairment even though symptoms of the disorder are absent or minimal. See [0038]. The term “neuroprotection” means preventing, treating, or reversing the loss of neurons, injury to neurons or the loss of neuronal function including without limitation such losses and injury associated with exposure to organophosphate nerve agents or insecticides, medical procedures such as cardiac surgery, central nervous system injuries such as perinatal hypoxia, traumatic brain injury and stroke, and neurodegenerative disorders such as a Alzheimer's disease, amyotrophic lateral sclerosis, Rett syndrome, post-polio syndrome, and Parkinson's disease. See [0039]. The term “subject” refers to any animal, preferably a mammal, more preferably a human. See [0042Regarding oral administration, the compounds of the invention can be administered according to the methods of the invention by virtually any mode including, but not limited to, oral, nasal, parenteral, transdermal, and buccal administration. See [0043].  See also [0045] “The compounds of the invention can be adjunctively administered to a subject, including a human, using a wide variety of routes or modes of administration. Suitable routes of administration include, but are not limited to, oral inhalation; nasal inhalation; transdermal; oral; rectal; transmucosal; intestinal; and parenteral administration, including intramuscular, subcutaneous, and intravenous injections.” As per Claim 17, also preferred are oral formulations in which one or more of the compounds of the invention is individually formulated for a sustained delivery profile to optimize the therapeutic effectiveness of the combination of such compounds in the composition of the invention. See [0049]. More specifically, Volvovitz teaches uses of the compositions of the invention and methods of the invention for the prevention and/or treatment of diseases and disorders of the central nervous system and/or the peripheral nervous system, (ii) the prevention and/or treatment of neuronal dysfunction and/or degenerative changes caused by injury to the central nervous system and/or peripheral nervous system, and/or (iii) improving cognitive functions and/or neuromuscular functions are shown in Table 2 and include, inter alia:

    PNG
    media_image1.png
    110
    518
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    60
    498
    media_image2.png
    Greyscale

See Table 2. Also see Tables 6 and 7, where Volvovitz teaches examples of combinations of active ingredients that may be used in humans for the prevention, treatment, and/or reversal of the neurological diseases and disorders described in Table 2.  Table 7 describes combinations of active ingredients referenced in Table 6.

    PNG
    media_image3.png
    106
    477
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    63
    462
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    336
    407
    media_image5.png
    Greyscale

Volvovitz expressly claims a method for prevention, treatment or reversal of symptoms or neurodegenerative changes associated with, inter alia, Rett syndrome, comprising administering an amount of (a) at least one acetylcholinesterase inhibitor or pharmaceutically acceptable salt or hydrate thereof, (b) at least one compound with anticholinergic properties or both anticholinergic and antiglutamatergic properties or pharmaceutically acceptable salt or hydrate thereof, and (c) an anticonvulsive compound or pharmaceutically acceptable salt or hydrate thereof.  See Claim 22.  As discussed throughout the reference, the acetylcholinesterase inhibitor is selected from huperzine compounds, donepezil compounds, tacrine compounds, rivastigmine, and galanthamine compounds. 
	Zesiewicz et al. teach methods for treatment of disease-induced ataxia and non-ataxic imbalance comprising treating a patient with a compound having nicotinic acetylcholine receptor activity. See Abstract.  See also [0002] “The present disclosure generally relates to methods for treatment of disease-induced ataxia and non-ataxic imbalance. These symptoms can be treated in a patient by administering to the patient a compound having nicotinic acetylcholine receptor activity.” The active agent having nicotinic acetylcholine receptor activity is a known compound with proven clinical efficacy.  In one embodiment, the compound is selected from, inter alia, donepezil.  See [0016]; [0033].  Zesiewicz et al. teach the present invention also relates to the treatment of non-ataxic imbalance. Non-ataxic imbalance generally refers to the loss of balance and impaired coordination and vertigo that is related to the failure of muscular coordination.  Zesiewicz et al. teach particular diseases, disorders, syndromes, and stimuli that may result in non-ataxic imbalance symptoms that may be treated according to the methods described herein include, inter alia, Rett’s syndrome.  See [0029]. Zesiewicz et al. expressly claim:

    PNG
    media_image6.png
    79
    403
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    401
    399
    media_image7.png
    Greyscale

See Claims 1, 6, and 7.
It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to administer donepezil to a human subject to inhibit or treat one or more symptoms of Rett syndrome in view of the teachings of Pratt, Volvovitz, and Zesiewicz et al.  One would have been motivated to do so because all of the cited prior art teach donepezil as a therapeutic agent for treating symptoms associated with Rett’s syndrome.  Specifically, cognitive impairments (Pratt), neuronal dysfunction (Volvovitz), and loss of balance and impaired coordination and vertigo (Zesiewicz et al.) associated with diseases and disorders including Rett’s syndrome and donepezil is expressly suggested in the cited prior art as an acetylcholinesterase inhibitor useful for treating such symptoms of Rett’s syndrome.   
Donepezil was a well-known, commercially available acetylcholinesterase inhibitor at the time the application was filed.  All of the cited prior art teach administering acetylcholinesterase inhibitors, including donepezil, to human subjects, including those having Rett’s syndrome.  Accordingly, following the express suggestion of the cited prior art, a person of ordinary skill in the art would have a reasonable expectation that administering known therapeutically effective amounts of donepezil to human subjects having Rett’s syndrome would be effective to treat symptoms thereof, specifically cognitive impairments (Pratt), neuronal dysfunction (Volvovitz), and loss of balance and impaired coordination and vertigo (Zesiewicz et al.).

Response to Arguments
	Applicant argues that none of the cited references specifically disclose the use of donepezil to treat symptoms of Rett syndrome.  Applicant argues that in all three references, Rett syndrome is simply mentioned as one condition in a list of other conditions that can be treated AChE inhibitors “among other compounds”.  Applicant argues that the very broad teachings of Pratt, Volvovitz, and Zesiewicz of AchE inhibitors and their ability to treat one specific condition (here Rett syndrome) would not motivate one of skill in the art to select donepezil as the AchE inhibitor and use it to treat one of the listed conditions, namely Rett syndrome with a reasonable expectation of success.
	In response, the Examiner submits that this is a mischaracterization of the teachings of the cited prior art because the art does not teach treatment of Rett syndrome per se (and neither do the instant claims). Rather, the art (and claims) are directed to treating a symptom of a disease.  The symptoms taught by the cited prior art, i.e., cognitive impairments (Pratt), neuronal dysfunction (Volvovitz), and loss of balance and impaired coordination and vertigo (Zesiewicz et al.), are associated with numerous different diseases/disorders, including Rett syndrome.  The motivation to select donepezil from amongst the other compounds taught in the prior art is because it is specifically named by all of the cited references for use on the methods taught therein. Indeed, Pratt discloses donepezil hydrochloride as the “most preferred embodiment” for use in the methods taught therein (Pratt at [0135]). The motivation to treat the symptoms cognitive impairments (Pratt), neuronal dysfunction (Volvovitz), and loss of balance and impaired coordination and vertigo (Zesiewicz et al.) in a patient with Rett syndrome is because they are all disclosed as symptoms of associated with Rett syndrome.  Applicant’s argument that there is no motivation for one of skill in the art to select donepezil and use it to treat symptoms of one of the listed conditions, namely Rett syndrome, with a reasonable expectation of success is unavailing.
	Applicant next presents an affidavit under 37 C.F.R. 1.132 purported to show unpredictability in the art, specifically that there is a lack of correlation between AchE inhibitor activity of a compound and “rescuing a Rett syndrome phenotype”.  Declarant asserts that the ability of a compound to inhibit AchE activity cannot predict the ability of that compound to rescue a Rett syndrome phenotype.
	In response, the claims are not directed to and do not recite rescuing a Rett syndrome phenotype.  The proffered evidence shows that inhibition of AChE does not necessarily correlate, in vitro, to the alteration of spontaneous calcium oscillations in Rett disease (RTT) cortical brain human tissue spheroids.  However, Declarant has presented no factual evidence that organoid calcium oscillation activity in vitro in any way correlates (or does not correlate) to a compound’s ability to treat the symptoms of cognitive impairments (Pratt), neuronal dysfunction (Volvovitz), and/or loss of balance and impaired coordination and vertigo (Zesiewicz et al.) in a patient with Rett syndrome.  Any lack of correlation between the mean global phenotypic recovery after exposure of RTT organoids to a compound and its inhibition of AChE has no bearing on the expectation of success in treating a symptom, i.e., cognitive impairments (Pratt), neuronal dysfunction (Volvovitz), and/or loss of balance and impaired coordination and vertigo of Rett syndrome (Zesiewicz et al.), in a subject with Rett syndrome.  Again, the prior art (and claims) are not directed to increasing the mean global phenotypic recovery after exposure of RTT organoids to a compound in vitro as measured by changes in the spontaneous calcium oscillations in Rett disease (RTT) cortical brain human tissue spheroids. Accordingly, the proffered evidence does not establish any lack of predictability in carrying out the methods taught in the cited prior art.
	
Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038